Citation Nr: 1605481	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and substance abuse.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case for further development in November 2013.  The case was later returned to the Board, and in May 2015, the Board reopened the claim for service connection for PTSD and remanded the case again for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records indicate that the Veteran needed a mental evaluation in April 1980.  There is also a cover sheet noting that the Veteran received inpatient psychiatric treatment; however, the claims file does not include a copy of any inpatient records.  Therefore, the AOJ should attempt to obtain such records.

Moreover, following the May 2015 remand, the Veteran was afforded a VA examination in September 2015.  The examiner checked a box indicating that the Veteran does not have PTSD that meets the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  In so finding, the examiner addressed the reported stressor events of: (1) the military police aiming their guns at the Veteran before placing him in a straight jacket; and (2) the Veteran finding his mother's dead body after she passed away from a heart attack in 2008 or 2009, which would have been after service.  The examiner indicated that neither stressor was adequate to support a diagnosis of PTSD and that neither stressor was related to the Veteran's fear of hostile military or terrorist activity.  He further stated that the Veteran does not have a diagnosis for a mental disorder that conforms to the DSM-5.  However, examiner commented that he was unable to determine if the Veteran currently meets the DSM-5 criteria for another mental disorder because the Veteran was not cooperative with the examination.  

Nevertheless, the Board notes that the September 2015 VA examiner did not address all of the Veteran's reported stressors, used the incorrect diagnostic criteria, and did not address the prior diagnoses of record.  Specifically, the examiner did not address the Veteran's stressor of being stationed in South Korea during the October 1979 assassination of the South Korean president.  The Veteran stated that there was an exchange of gunfire after the president was killed there and that he thought he was going to war.  See July 2015 correspondence from the Veteran.  Additionally, as this issue was certified to the Board before August 4, 2014, the examiner should have considered the DSM-IV criteria instead of the DSM-5 criteria.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  Moreover, the Veteran has previous diagnoses of various psychological disorders that should be addressed by the VA examiner.  Therefore, the Board finds that an additional medical opinion is needed.

The Board acknowledges that the examiner found that the Veteran was feigning his symptoms, and as a result, he was unable to determine if the Veteran meets the diagnostic criteria for a mental disorder.  The Board reminds the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Gainesville Florida VA Medical Center dated from September 2015 to the present.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service treatment records.  The AOJ should specifically request the Veteran's April 1980 inpatient psychiatric treatment records from the Mental Hygiene Clinic.

As set forth in in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. 159 (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner should use the DSM-IV criteria in evaluating the Veteran.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

a)  The VA examiner should identify all current diagnoses of any acquired psychiatric disorder that have been present during the pendency of the appeal.  In so doing, the examiner should address the prior diagnoses of record, such as a mood disorder and psychosis.

b)  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

c)  Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  In particular, the examiner should consider the September 2015 VA memorandum conceding the Veteran's report of being stationed in South Korea during the October 1979 assassination of the South Korean president.  The Veteran had stated that there was an exchange of gunfire after the president was killed there and that he thought he was going to war. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 
 
6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






